Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 1 of 16




                                    UNITED STATES DB TRICT COURT
                                    SO UTHERN DISTRICT OF FLO RIDA

                                          CASE NO.19-CR-60273-UU


         UNITED STATES OF AM ERICA

        VS.

        JAM ES L.SIM M ONS,

                              Defendant.
                                                     1

                                            PLEA AGQEEM ENT
               TheUnited StatesofAmerica, by and through tàe Fraud Section ofthe Crim inalDivision
        ofthe Departm entofJusticeand the United StatesAttomey'sOm ce forthe Southern Districtof

        Florida(hereinaherreferredtoastheGUnitedStatesn), andJamesL.Simmons(hereinaherreferred
       toastheç4Defendanf'),enterintothefollowing agreement:
                     TheDefendantagreestopleadguiltytoCountlofthe Indictment(hereinafterthe
       i<lndictmenf).Countlchargesthatthedefendantknowinglyand willfullycombined, conspired,
       confedemted and agreed with others, in violation ofTitle 18,United StatesCode
                                                                                      ,   Section 1349.to
       com mithealth care fraud,thatis, to knowingly and willfully execute a scheme and artifcc to

      defraud a health care beneGtprogram aflbcting com merce, asdefined in Title 18,United States

      Code,Section24(b),thatis,M edicare,and toobtain, bymeansofmateriallyfalseandfraudnlent
      pretenses,representationsvand prom ises, m oney and property owned by,and underthe cukody
      and controlof,said health care benefltprogram , in connection with the delivcry ofand payment
      forhealth care benests, items,and services, in violation ofTitle l8
                                                                        ,   United StatgsCode,Section
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 2 of 16




          1347. The Defendantacknowledgesthathe has read the chargesagainsthim contained in the
         Indictmentand thatthe chargeshave been fully explained to him by hisattomey. The United
         Statesagreesto seek dism issalofCounts2through 24 oftheIndictmentasto thisDefendantafter

         stntencing.

                 2-    The Defendant is aware thatthe sentence willbe im poscd by the Court. The
         Defendant understands and agrees that federalsentencing Iaw requires the Conrtto impose a

        sentence that is reasonable and that the Court must consider the United States Sentencing

        Guidelinesand Policy Statements(hereinaRerthe Gdsentencing Guidelines''
                                                                              )indeterminingthat
        reasonable sentence. The Defendantacknowledgesand understandsthatthe Courtwillcompute
        an advisory sentence underthe Sentencing Guidelinesand thatthe applicable guidelines willbe

        determined by the Courtrelying in partontheresultsofapresentence investigation bytheUnited

        StatesProbationOë ceCprobation'),which investigationwillcommenceahertheguiltypleahas
        beenentered.TheDefendantisalso awarethat, undercertaincircumstances,theCourtmaydepart
        from theadvisory Sentencing Guidelines range thatithascomputed and m ay raise orlowerthat
                                                                      ,

       advîsory sentence under the Sentencing Guidelines. The Defendant is further aware and

       understandsthatwhilethe Courtisrequired to considertheadvisory guideline range detennined

       underthe Sentencing Guidelines, itisnotbound to imposethatsentence. Defendantunderstands

       thatthefactsthatdeterminetheo/ense levelwillbe found by the Courtatthetimeofsentencing
       and thatin m aking those determinationsthe Courtm ay considerany reliableevidence,including

       hearsay,aswellasthe provisionsorstipulationsin thisPlea Agreement. The United Statesand
                                                  1

       theDefendantagree to recommendthatthe Sentencing Guidelinesshould apply pursuantto United


                                                   2
      Initials
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 3 of 16




          Statesv.Booken thattheSentencingGuidelinesprovideafairandjustresolutionbasedonthe
          facts ofthis case,and that no upward ordownward departures are appropriate otherthan the

         reductionsforaccepinceofresponsibility. TheCourtis permitted to tailortheultimate sentence
         in Iightofotherstatutory concerns, and stlch sentence may be eithermore severe or less severe

         than the Sentencing Guidelines' advisory sentence. Knowing tbese facts, the Defendant

         understandsand acknowledgesthattheCourthasthe authorityto impose any sentence within and

         upto thestatutory maxim um authorized by Iaw forthe offensesidentifled in pa
                                                                                     ragraph Iand that
         theDefendantmay notw ithdraw thepleasolely asaresnltofthe sentenceimposed.

                      The Defendant also understands and acknowledges that as to the offense of
        conspimcy to comm ithealth care fraud, ascharged in Countl,the Courtmay impose astatutory

        maximum term ofimprisonmentofuptoten(10)years. lnaddition to anyperiod ofimprisonm ent
        theCourtmayalsoimposeaperiodofsupervisedrele%eofuptothree(3)yearstocommenceat
        the conclusion of the period of imprisonment. In addition to a term of im prisonment and

        supervised release,the Courtmay impose a Gne ofup to the greaterof$250,000.ortw ice the
        pecuniary gain orlosspursuantto 18 U .S.C.û357l(d).

                     The Defendant further undcrstands and acknowledges that, in addition to any
       sentence imposed underparagraph 3 ofthisAgreement, a specialassessmentin thetotalamount
       of$100.00 willbe imposed on the Defendant. TheDefendantagreesthatanyspecialassessment
       imposed shallbepaid atthetimeofsentencing.

                     The Defendant understands and acknowledges that as a result of this plea,the
       Defendantwillbe excluded as a provider from M edicare, M edicaid.and aIIfederalhealth care


      Inkial                                        3
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 4 of 16




         program s. Defendantagreesto complete and execute alInecessary documentsprovided by any
         departmentoragency ofthe federalgovernment, including butnotlim ited to the United States

         Departm entofHeaIthandHumanServicess toeffectuatethisexclusionwithin60daysofreceiving

         thedocuments. Thisexclusion willnotaffectDefendant'srightto apply forand receive benefts

         asabtneficiary underany federalhealthcare program , including M edicareand M edicaid.

                6.     TheDefendantrecognizesthatpleadingguilty mayhaveconsequenceswith respect
         to the Defendant's imm igration status ifthe Defendantisnota natural- born citizen ofthe United

         States. Underfedel'
                           allaw ,a broad rangeofcrimesareremovableoffenses, including the crimeto

        whichtheDcfendantispleading guilty. In addition,undercertain circum stances denaturalization
                                                                                      ,

        may also be a consequence ofpleading guilty to a crime. Removal,denaturalization and other
                                                                                        ,

        immigration consequencesare the subjectofa separate proceeding, however,and Defendant
        understandsthatnoone, including the Defendant'salorney ortheCourt, canpredictlo acertainty
        the effectofthe Defendant'sconviction on the Defendant's imm igration stat
                                                                                  us, The Defendant
        nevertheless afflrm sthatthe Defendantchooses to plead guilty regardless of any imm igration

        consequencesthatthe Defendant'splea may entail, even ifthe consequence isthe Defendant's
       denaturalizationand automatic removalfrom the United States.

                      The Defendantshallcooperate with law enforcementom cials, attorneysw ith the
       United StatesDepartmentofJusticeand United StatesAttorney'sOffice fortheSouthern District
       ofFlorida,andwith federalregulatoryom cialscharged withregulatingoroverseeingtheM edicare

       program by providing full,complete and truthfulinformation regarding hisknowledge,conduct
       and actions while involved in health care and by providing ad ive cooperation in ongoing


                                                     4
      Initial
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 5 of 16




          investigationsifrequestedto do so. Ifcalled upontodo so, the Defendantshallprovidecomplete

         and truthfultestimony beforeany grandjuryortrialjury in any criminalcax, in any civil
         proceeding ortrial,and inanyadm inistrativeproceeding orhearing. Incarryingouthisobligations

         under this paragraph Defendant shall neither m inimize his own involvem ent nor fabricate
                                                                                                       ,

         m inîm ize orexaggerate the involvementofothers. lfthe Defendantintentionally providesany

         incom plete oruntruthfulstatementsortestimony. hisactionsshallbedeemed amaterialbreachof

         thisAgreem entand the United Statesshallbefree to pursue allappropriate charges againsthim
         notwithstanding any pgreem entsto forbearfrom bringing additionalchargesasmay be otherwise
        setforth in thisAgreem ent.

               8.     TheDefendantshallprovidetheProbation OfficeandconnselfortheUnited States
        with a 1 11, complete and accurate personalfinancialstatement. If thé Defendant provides
        incompleteoruntruthfulstatementsinhispersonalfnancialstatementthisaction shallbedeemed
                                                                         ,

        a materialbreach ofthisAgreem entand the United States shallbe free to pursue allappropriate

        chargesagainsthim notwithstanding any agreementsto forbearfrom bringing additionalcharges
        otherwisesetforth in thisAgreement.

              9.     Providcd thatthe Defendantcom mitsno new criminaloffensesand provided that
       he continues to demonstrate an affirmative recognition and afflrmative acceptance of personal
                                       /'
       responsibility for hiy crim inal conduct, the United States agrees that it will recom mend at
       sentencing that the Defendant receive a three-levelreduction foracceptance of responsibility

       pursuantto Section 3El.1ofthe Sentencing Guidclines, based upon the Defendant's recor ition
       andafsrmativeandtim elyacceptanceofpersonalresponsibility. TheUnited Slates,however
                                                                                             ,w ill


      Initialsl/
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 6 of 16




          notberequiredyomakethissentencingrecommendation iftheDefendant:(l)failsorrefusesto
          make a full, accurate and complete disclosure to the United States and Probation of the

          circumstancessurroundingtherelevantoffenseconductandhispresentflnancialcondition;(2)is
         found to have m isrepresented factsto theUnited Statespriorto entering thisPleaAgreement
                                                                                                   ;or
         (3)commitsanymisconductaqerenteringintothisPleaAgreement, including butnotlim ited to
         commftting a state orfedecaloffense, violating any term ofrelease, ormaking false statementsor

         misrtpresentationsto any governmentalentity orofGcial.

                 l0.   The United Statesreservesthe rightto inform theCourtand Probation ofaIlfacts
         pertinentto the sentencing processq including aIlrelevantinformation concerning the oflknseg

         com mitted,whethercharged ornot, as wellas concerning the Defendant and the Defendam 's

        background.Subjectonlytothcexpresstermsofanyagreed-uponsentencingrecommendations
        contained in this Plea Agreement, the United States further reserves the right to make any

        recomm endation asto thequalityand quantity ofpunishment.

                 ll.   The United States reserves the right to evaluate the nature and extent of the
        Defendant'scooperation and to make the Defendant'scooperation, orlack tbereof.known to the
        Courtatthe timcofsentencing.   IfinthesoleandunreviewablejudgmentoftheUnitedStatesthe
       Defendant'scooperation isofsuchquality and significanceto the investigation orprosecution of

       othercrim inalmattersastowarranttheCourt'sdownwarddeparturefrom thesentenceadvised by
       theSentencing Guidelines, the United Statesmay atorbeforesentencing makea motion pursuant
       to Title l#,United StatesCode, Secti
                                          on3553(0,Section5K.l.1oftheSentencing Guidelines       s or

       subsequent to sentencing by motion pursuant to Rule 35 of the Federal Rules of Crifninal


                                                    6
       Initial
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 7 of 16




          Pmcedure,reiectingtpattheDefendanthasprovidedsubstantialassistanceand recommendinga
          sentence reductlon. The Defendant acknowledges and agrees, however,that nothing in this
          Agreementmay beconstrued to requirethe United Statesto 5le such a motion andthattheUnitcd

          States' assessment of the nature, value, tmthfulnessy com pletcness and accuracy of the
                                                                             ,

         Defendant'scooperation sballbebinding on the Defendant.

                 l2.     TheDefendantunderstandsand acknowledgesthatthe Courtisunderno obligation

         to granta motion by the United Statespursuantto Title 18, Unit
                                                                      ed StatesCode,Section3553(*,
         5K l.1ofthe Sentencing GuidelinesorRule 35 ofthe FederalRulesofCrim inalProcedure,as

         reftrred to in paragraph ll ofthisAgreement, should the United Statesexercise itsdiscretion to
         filesuch am otion.

                 l3.    The Defendantadm itsand acknowledgesthatthe following factsaretrue and that
        the United Statescould prove them attrialbtyond a reasonable doubt:

                        a-     Thatthe Defendantknowingly and willfully participated in the conspiracy

                        to comm ithealth carefraud,ascharged in Countlofthe Indictment;
                        b.    Thatthe Defendant'sparticipation in the conspiracy to comm ithealth care

                       fraud resulted in an actualorintended lossto the M edicarc program ofm ore than

                       $3,500,000andIessthan$9,500,000;and
                              Thatthe Defendantcom mitted a federalhealth care offense resulting in a
                       lossto M edicare,afederalhealthcarebenefitprogram ,exceeding$I,000,0009and
                       d.     That the Defendant used sophisticated means in the commission of the

                       offense.


                                                     7
       Initial
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 8 of 16




                       l4.Based on the foregoinp the United Statesand the Def
                                                                            endantagree that,although
            not binding on Probation or the Court, they willjointly recommend thatthe Courtimpose a

           sentencew ithintheadvisory sentencingguideline rangeproduced by application oftheSentencing
           Guidelines. Although notbinding on ProbationcrtheCoud tàe United StatesandtheDefendant
                                                                     ,

           furtheragree that, exceptas otherwise expressly contemplated in this Plea Agreement
                                                                                              ,t
                                                                                               hey w ill
           jointly recommend thatthe Court neither depart upward nor depart downward under the
           Sentencing Guidelines when determ ining the advisory Sentencing Guideline range in this case
                                                                                                            .

           F     er,th        ited States     eDe ndantagree, al          bindingo
                  ere        no factorsorci             hich would sup           rwise s
                                                                                        u          opriet
               the Court's       ' ofany varia         erTitle l2,   ited S          ,      io      .   The
          pM ies agree that,atthe time ofsentencing, the United Stateswillrecommend a sentence atthe
          lowendoftheSentencingGuidelines.                                                                      T/
                   l5.       The United Statesand theDefendantagree that, although notbinding on Probation

          or the Courq they willjointly recommènd thatthe Court make the following findings and
       conclusionsasto the sentenceto be im posed:

                  (a)        BascOt-
                                   fenseLevel: TheDefendant'sbaseoffense Ievelissix(6) in accordance
                                                                                             ,

                             withU.S.S.G.928I.1;and
                  (b)    Loss; The Defendant's offense levelshallbe increased by eightee
                                                                                       n (18)levels
                         pursuantto U.S.S.G.j 2Bl.l(b)(l)(J)because the loss amountwas more than
                         $3,500,000butlessthan$9,500.000;and
                 (c)     FederalhealthCarcFratldEnhancçmens:ThattheDefendant'soflknse levelshall

      I                                                   8
      nitialsTf
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 9 of 16




                         beincreasedbytwo(2)levelspursuanttoSection2BlI(b)(7)becausetheoffense
                                                                               .


                         constituted a federalhealth care offense involvin
                                                                       g a Govemmenihealth care
                         program,and the Ioss amountto the Governm entheahh care pro
                                                                                            gram exceeded
                        $1,00û,000;and
                (d)     Sephisticattd Means:TheDefepdant'soffenseIevelshallbeincreasedbytwo(2)
                        levels pursuant to Section 28 l. l(l0)because the defendantused sophi
                                                                                            sticqted
                        meansin thecommission ofthe offense. and the defendantintentionally engaged
                        in.orcaused theconductconstituting sophisticated means.

               TOTAL O FFENSE LEVEL - UNA DJUSTED
                                                                                           ;.#
               (d)     Acceptacce of Responsibilitv: That the Defendant's offense Ievel shall b
                                                 -
                                                                                               e
                       decreased by three (3) Ievcls pursuantto U.
                                                                  S.S.G.jj 3El.I(a) and 3El.1(b)
                       because the Defendant has demonstrated a
                                                                      cceptance of responsibility for his
                       offenseand assisted authorities in the investigation ofand prosecution ofhisown

                       m isconductbytimely notifying authoritiesofhisintentionto enteraplea ofguilty
                                                                                                        .

              TOTAL OFFENSE LEVEL- ADJUSTED
                                                                                          25
              l6.     The Defendant acknow ledgts and understands that additional or different
       enhancem entsorprovisionsoftheSentencingG uidelinesm ightbeapplicable
                                                                                   ,   and thatneitherthe
       CourtnorProbatlonarebound bythepadies'jointrecommendations.
                      The Defendantknowingly agrees to imm ediately and voluntarily forfeitto the
      United StatesofAmerica,
                                pursuanttoTitle 18.United StatesCode, Section982(a)(7),aIIproperty.
      realorpersonal, thatconstitutesorisderived directly orindirectly
                                                ,                     .f
                                                                       rom grossproceedstraceable

      I                                              9
      nitialsr.
              s-
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 10 of 16




           to the offenseto which Deftndantispleading guilt
                                                           y. TheDefendantagreesthat$382,350 isthe
          totalvalueofthe grossproctedstractable to hishealthcare fraud conspiracy
                                                                                   .


                  18.   TheDefendantagreesto theentry ofaf
                                                              orfeituremoneyjudgmentintheamountof
          $382,350(isForfeitureM oneyJudgmenf). TheDefendantknowinglyandvoluntarilyagreesth
                                                                                           at
          he shallnot.in any manner, actin oppositionto the United Statesseeking entl'
                                                                                     y of
                                                                                        ,   and satisfying,
         theFodbitureM oneyJudgment. TheDefendantalsoagreestoassistthisOf5c
                                                                           .e i
                                                                              n al1proceedings,
         adminiseativeorjudicial,in satisfying thtFodkitureMoney Judgment. The assistance shall
         include:identiscation of property availabl
                                                  e to satisfy the Forfeiture M oney Judgment, and the
         transferofsuch property to the United Statesbydelivery tothisOm ce uponthisOm ce'srequest
                                                                                                        ,
        any necessary and appropriate documenution, including consents to forfeiture and quit claim
        deeds,to delivergood and marketable title to such property,as wellas truthfuland com plete

        testimony in any fortkiturecivilorancillaryproceeding asagainstthird partieswho may claim an

        interestin such assets. Defendantagreesthatthe United Statesmay seek
                                                                             substitute assetswithin
       themeaning of21U.S.
                         C.j853.
                l9.  The Defendant knowingl    y and voluntmil
                                                                y waives any righthe m ay have to an
       appealofthe Forfeiture M oney Judgment,
                                                  agrees to waive any claim orconstitutional, Iegalor
       equhabledefensc the Defendantmay have with
                                                         respectto such order,including any claim of
       excessivt Gne or penalty nnder the Eighth A
                                                                m endment to the United States
      Constitution. Additionally, the Defendant waives the statute of limitati
                                                                                ons, and any notice
      requirem ents,with respectto forfeituresresulting f
                                                        rom thiscase.



      Initial                                       10
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 11 of 16




                     20.   In furtherance ofthe collection ofthe Forfeiture M oney Judgm entand re
                                                                                                  stitution
          judgment,theDefendantagmestothefollowing:
                           (a)     TheDefendantagreestomakefullandaccurate disclosureofhi&Gnancial
          afh irs to the United States DepartmentofJ
                                                    ustice,the United States Attomey's Om ce and the
          United StatesProbationOfsce. Speciscally,the Defendantagreesthatwithi
                                                                                  n 14 calendardàys
          ofthesigningofthisPleaAgreements theDefendantshallsubmitacompleted Financi
                                                                                        alDisclosure
          Statement(form provided bytheUnited States), and shallfully discloseand identify aIlassets in
         which he hasany interestand/oroverwhich theDefe
                 .
                                                           ndantexercisescontrolq directly orindirectly
                                                                                                       ,
         including thoseheid by aspouse, nominee.orotherthird pady
                                                                    , whetherlocated within oroutside
         of the United States. The Defendant agrees to provide
                                                                 , in a timely m anner, aII Gnancial
        info= ation requested by theUnited StatesA/orney'sOfficeand U
                                                                        .S.Probation Offke. and upon
        request,to meetin person to identify assets/monies which can be used to satisfy the Forfeiture
        MoneyJudgmentand/ortherestitutionjudgment Inaddition,the Defendantexpressly authoriz
                                                        .
                                                                                                         es
        tht United StatesAttorney'sOm ceto obtain acreditreport.

                       (b)       TheDefendantagreesthathewillnotsells hide,waste,encumber
                                                                                                ,   destroy,
       or otherwise devaluk any ajsetw ithoutprior a
                                                    pprovalof the governm ent, untilthe Forfeiture
       MoneyJudgmentandhisrestitutionjudgmentarepaidin full. The Defendantshallalso identify
       anytransferofassdsvalutd inexcessof$5,000 since tbe dateofwhen he becam eaware
                                                                                                     ofthe
       crim inalinvestigation, including lhe identity oftheasset
                                                              ,    thevalueoftheasset. the identity oftht
      third partytowhom theassetwastransferredsandthecurrentlocation ofthe asset
                                                                                         .




      InitialG
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 12 of 16




                           (c)    The Defendant agrees to cooperate fully in the investigation and the
           identifkation ofassetsto beapplkd toward forfeiture and restitution. The Defendaqtagreesthat

           providing falseorincomplete informationaboutiisfinancialassets,orhiding,selling,transfening

          ordevaluing assdsand/orfailing to coopergtefully intheinvestigation and identillcation ofassets

          may beused asab%isfor:(i)separateprosecution, including,under I8 U.S.C ,
                                                                                          j 1001;or(ii)
          recommendation ofadenialofa reduction foracceptanceofresponsibilit
                                                                           y pursuantto Sentencing
          Guidelines53EI.1.
                          (d)    TheDcfendantfudheragreestoliqnidateassets, orcompleteanyothertasks
         which willresult in im mediate paymentofthe Forfeiture M onty Judgment and the restitution

         judgmentinfull,orfullpaymentintheshortestamountoftime, asreqnested by thegovernment.
                         (e)     TheDefendantshallnotify, within 30 days,the Clerk ofthe Courtand the
         UnitedStatesAttorney'sOfficeof:(i)anychangeofname. residence,ormailingaddress
                                                                                              ,   and(ii)
        any materialchangein economiccircum stancesthataffectstheabilit
                                                                      y to pay theForfeiture.
              21. TheDefendantacknowledgesthatbecausetheoFensesofconvictionoccurredaher
        April24,l996,restitution ismandatory withoutregard to the Defendant'sability to pay and that

        the Courtmust orderthe Defendantto pay restitution for the full loss caused by his crim inal

        conductpursuantto l8 U.S.C.j 3663A. Furt
                                               hermore,the Defendantstipulates thathe owes
       restitution in the amount of approximately $2,502,
                                                        953,jointly and severally with hisco-
       conspirators,includingRavitejReddy,ChristopherMiano, DeanA ustin,Harry M ichaelM olz and
                                                                                                  o
       Dean Baker.

                  22.   TheDefendantisawarethatthesentencehasnotyetbeendetermined bythe Court
                                                                                                      .




       Initials                                       12
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 13 of 16




          The Defendantisalso awôre thatany estimateofthe probable sentencing range orsentence that

          theDefendantmay receive, whethcrthatestimatecomesfrom theDefendant's
                                                                                    attorney,theUnited
          States,or Probation. is a prediction, not a prom ise.and is not binding on the United States
                                                                                                                ,
          Probation or the Court. The Defendantunderstands furtherthatany reco
                                                                              m mendation thatthe
         United States makes to the Court as to s
                                                 entencing, whether pursnant to this Agreement or
         otherwise,is notbinding on the Courtand the Courtmay disrcgard the recommendation in its

         entirety.The Defendantunderstandsand acknowledges,aspreviously acknowledged inparagraph
        2 above,thatthe Defcndantmay notwithdraw hisplea based upon the Coud'sdecision nott
                                                                                                            o
        accept a sentencing recommtndation made by the Defendant, the United States
                                                                                   , or a

        recommendationmadejointlybyb0ththeDefendantandtheUnitedStates              .

               23.    Tl
                       w DefendantisawarethatTitle l8, UnitedStatesCode
                                                                             ,   Section 3742 affordshim
        the rightto appealthe sentence imposed in thiscase. Acknowledging this
                                                                                       ,   in exchange forthe
        undertakingsmade by the United Statesîn thisPlea Agxcment
                                                                    ,   the Defendanthereby waivesalI'
       rightsconftrred by Section 3742 to appeal
                                                  any sentence im posed,including any forfeiture or
       restitution ordered,orto appealthemannerin whichthesentencewasimp
                                                                           osed,unlessthesentence
       exceedsthemaxim nm permstted by stattlteoristhe resultofanupwarddepartureand/oravariance
       from the Sentenclng Guidelinesrange thatth
                                                  e Courtestablishesatsentencing. In Addition tothe
       foregoing provisions, the defendanthereby waivesaIlrightsto ar
                                                                      gueon appealthatthe statuteto
       whichthe defendantispleading guilty is
                                               unconstitutionaland thattheadm itted conductdoesnot
      fallwithin the scope of the statute. The Defendant further understands that nothi
                                                                                          ng in this
      Agreementshallaffecttherightofthe United St
                                                    atesand/oritsduty to appealassd fortb in Title


      Initial 6                                    13
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 14 of 16




           I8,United StattsCodt, Se$
                                   ction3742(1
                                             9.However.iftheUnited StatesappealstheDefendant's
           sentencepursnantto Section 3742(19,theDefendantshallbereleasedfrom theabovewaiverof
          appellate rights. By signing thisAgreement, the Defendantacknowlcdges thathe has discussed

          the appealwaiversetfortb in thisAgreementwith hisattom ey. The Defendantfurtheragrees
                                                                                               ,

          together with the United States, to request that the Court enter a speciflc finding that the
          Defendant'swaiverofhisrightto appealthe sentenceto beimposed inthiscase wasknow ingand
          voluntary.

                 24,    Forpurposes ofcrim inalprosecution, this Plea Agreementshallbe binding and
         enforceable upon the Fraud Section ofthe Crim inalDivision ofthe United StatesDepartmentof
         Justice and the United SutesAtlorney's0f5ce forthe Southern DistrictofFlorida. The United
         Statesdoes n0trelease Defendantfrom any claims underTitle 26 United StatesCode. Further
                                                                     ,                         .

        thisAgreementin no way lim its, binds.orotherwise affectsthe rights
                                                                            ,   powers orduties ofany
        state orlocallaw enforcementagency orany administrativeorregulatory authority.

                 25.   Defendant agrees that ifhe fails to com ply with any of the provisions ofthis
        Agreemenq including thefailureto tendersuchAgreementtotheCourt,maktsfalseorm isleading

        statementsbeforetheCourtorto any agentsofthe United States. commitsany furthercrim es,or

        attemptstowithdmw theplea(priortooraherpleadingguiltytothechargesidentifiedinparagraph
       one(l)above),theGovernmentwillhavetherighttocharacterizesuchconductasabreach ofthis
       Agreement. In theeventofsuch abreach:(a)theGovernmentwillbefree from its obligations
       underthe Agfeementand fufther may take whatever position it believes appropriate as to the

       sentenctandlheconditionsoftheDefendant'srelease(forexample,shouldtheDefendantcomm it

       Initial                                     14
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 15 of 16




           any conductaherthe date ofthis Agreementthatwould form the basis for an increase in the

           Defendant'soffenselevelcrjustifyanupwarddepnrhve-examplejofwhichincludebutarenot
          limitedto,obstmctionofjustice,failur:toappearforacoudproceeding, criminalconductwhile
          pending sentencing,and falst statemtntsto law ehforcement a
                                                                     gentq.the Probation Oëcer, or
          Court-theGovem mentisfreeunderthisAgreementto seek an incr-nqein theoffense levelbased

          onthatpost-Ageementconduct);(b)theDefendantwillnotNavetherighttowithdraw the guilty
          plea;(c)theDefendantshllbefullysubjed tocriminalprosecutionforanyothercrimeswhich
          hehascomm ittedorm ightcomm it, ifaay,incl
                                                   udingperjuryandobstructionofjnstice;




       I                                          15
        nitial
Case 0:19-cr-60273-UU Document 33 Entered on FLSD Docket 02/27/2020 Page 16 of 16




         and(d)theDefendantwaivesanyprdectionsaffordedbySection 1B1,
                                                                    :(a)oftheSentencing
         Ouidelines,RulelloftheFederalRulesofCriminalProcedureatldRule410oftheFedtralRules
         ofEvldence,and theGovem m entwillbefreeto useagainsttheDefendant
                                                                              ,   directlyand Jndirectly,
         inany criminalnrçivilpYceedinganyoftheinform ation.statements,andmaterlalsprovidedby
         him pursuantto thisAgreem cnt, including offering into evidenceorotherwise using theattach
                                                                                                   ed
         Agreed FactualBasisforOuil ty Plea.

                26. Thisisthe entire Agreem entand understanding b
                                                                    etween th: United Statesand the
        Defendant.Thereare no otheragreem ents, prom fscs,representationsorunderstandlngs
                                                                                             .


                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES AW ORNEY
                                                 SOUTHERN DISTRICT OF FLORIDA

        oate:'
             7 - -2o                       By:
                                                TN OT        PER
                                                '
                                                fR l   'ITORNEY
                                                FRA D sEcTION , CRIM INAL DIV ISION
                                                U.s.DEPARTM ENT OF JUSTICE

       oatt:2l,l.2ozo                     By:            '
                                                     .          z// /,
                                                                     ;
                                                JA       S SI  NS
                                                D        NDANT

       oate:21112j47,                     By:            -''
                                                 RIAN CEVOY,ESQ.
                                                COUNSEL FOR JAM ES SIM M ONS




      l                                              16
      nitials
